FoRd, J.
In accordance with stipulation of counsel that the merchandise covered by the foregoing protests consists of hinge-hanger bolts, carriage bolts, etc., similar in all material respects to those the subject of Winter, Wolff & Co., Inc. v. United States (54 Cust. Ct. 173, C.D. 2528), the claim of the plaintiffs was sustained.

 Retired June 24, 1967.


 Additional assignment to participate in all first division cases as of December S, 1966, extending through March 13, 1967.


 Entered on duty March 14, 1967.